Citation Nr: 0408047	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  02-16 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Bayani B. Labayog

WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had recognized active service with the United 
States (U. S.) Armed Forces from August to November 1942 and 
from January 1945 to June 1946.  He died on June [redacted], 1987.  
The appellant is his surviving spouse.

This appeal arises from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines.  In this decision, 
the RO denied entitlement to service connection for the cause 
of the veteran's death.  


FINDINGS OF FACT

1.  The veteran had recognized military service as a guerilla 
from June to November 1942 and from January 1945 to June 1946 
(during World War II).

2.  The service department did not confirm the veteran's 
status as a prisoner of war (POW) during World War II.

3.  Service connection was not established for any disease or 
injury during the veteran's lifetime.

4.  The evidence does not establish that nephritis, anemia, 
malaria, dysentery, or bronchiectasis manifested itself 
during service or to a degree of ten percent disabling within 
one year of the veteran' separation from recognized military 
service in June 1946.

5.  The evidence does not establish that tuberculosis 
manifested itself during service or to a degree of ten 
percent disabling within three years of the veteran's 
separation from recognized military service in June 1946.

6.  There is no medical evidence or opinion that has linked 
the veteran's Koch's pulmonary pneumonia and anemia (causes 
of his death) to his military service or any presumptive 
period.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause, the veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 1310, 5103, 5103A (West 1991 & 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below has been properly developed 
and no further assistance to the appellant is required in 
order to comply with the duty to notify or assist.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  As discussed 
below, the development conducted by VA in this case fully 
meets the requirements of the old provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991) and the new provisions of 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  The recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 C.F.R. § 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In a letter of August 2001, VA informed the 
appellant of the actions she must take and the type of 
evidence required in order to establish her claim for service 
connection for the cause of the veteran's death, as well as 
of her and VA's respective duties in developing this 
evidence.  This letter informed her of the need for 
lay/medical evidence that would show the veteran's claimed 
cause of death had been incurred as a result of his military 
service.  This letter also notified the appellant of the type 
of actions that were required of her, to include her 
identification of pertinent evidence and her own attempt to 
obtain and forward this evidence to VA.  The August 2001 
letter informed her of the development that would be 
completed by VA in substantiating her claim, to include 
obtaining pertinent medical records.  Finally, this letter 
requested that the appellant submit all pertinent evidence in 
her possession to VA as soon as possible.  See Section titled 
"When and Where Do You Send the Information or Evidence."  
The appellant was obviously notified of VA's duty to assist 
prior to the initial adjudication of this claim in February 
2002.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004).   

In the Statement of the Case (SOC) issued in August 2002 and 
Supplemental Statements of the Case (SSOCs) issued in January 
and June 2003, VA specifically notified the appellant of the 
evidence that it had considered.  The SOC and SSOCs also 
notified her of the pertinent laws and regulations and the 
reasons and bases for VA's decision.  Specifically, the SOC 
and SSOCs notified the appellant of the relevant law and 
regulations governing its duty to assist and the award of 
service connection for the cause of death.  She was given an 
opportunity to comment on these laws and regulations.  Based 
on the above analysis, the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) have been met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claim in the possession of the Federal 
government have been obtained, to include the veteran's 
military records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  The appellant has not asserted that the 
veteran ever received medical treatment from VA or that he 
ever filed claims for disability benefits with the Social 
Security Administration or workers' compensation benefits 
with the Department of Labor.  Thus, there is no indication 
that other Federal department or agency records exist 
(pertinent to the issue decided below) that should be 
requested.  See 38 U.S.C.A. § 5106.  

As the veteran is deceased, he cannot report for a VA 
compensation examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  A VA medical opinion regarding the etiology 
of the veteran's cause of death is not required in this case 
as there is sufficient medical evidence in the 
contemporaneous medical records and post-service private 
medical reports to establish an equitable decision.  The 
service medical records do not contain diagnosis or 
radiological findings that establish the existence of any 
pulmonary disease, to include tuberculosis.  It appears that 
a private physician diagnosed the veteran with tuberculosis, 
dysentery, and malaria within an applicable presumptive 
period in 1947.  However, this report fails to indicate the 
level of symptomatology associated with these disorders and 
the diagnosis of tuberculosis was not corroborated by any 
clinical, X-ray, or laboratory studies.  See 38 C.F.R. 
§§ 3.307(a)(3), (4), 3.309(a), (b), 3.374(c).  As there is no 
contemporaneous studies or radiological findings available, a 
determination on the severity of manifestations (to a degree 
of ten percent which is required for presumptive service-
connection) cannot be substantiated due to a lack of 
contemporaneous records.  In short, there is no reasonable 
possibility that a medical opinion would aid in 
substantiating this claim.  

The appellant has indicated that the veteran received post-
service medical treatment for his cause of death.  However, 
all identified sources have reported that the medical records 
from this treatment have been destroyed.  The appellant has 
been able to obtain statements from some of the physicians 
and facilities that provided this treatment.  As the 
healthcare providers have reported that all identified 
private treatment not in the possession of VA has been 
destroyed, further development of this evidence would be 
futile.  The RO specifically informed the appellant in the 
SOC of August 2002 that the healthcare professionals and 
facilities had been unable to provide the identified records, 
and the appellant acknowledged in February 2002 that she was 
aware that the veteran's treatment records had been 
destroyed.  Therefore, VA has fulfilled its duty to inform 
the appellant of its inability to obtain the identified 
private medical evidence.  See 38 U.S.C.A. § 5103A(b)(2), 
(3); 38 C.F.R. § 3.159(e).  

The appellant provided testimony at a hearing before VA in 
January 2003.  On the VA Form 9 (Appeal to Board of Veterans' 
Appeals) submitted in October 2002, she indicated that she 
did not wish to have a hearing before the Board.  By letter 
of February 2004, VA informed the appellant that her case was 
being forwarded to the Board and, in effect, that it would 
not undertake any further development in this claim.  Based 
on the above analysis, the Board finds that VA has fulfilled 
its duty to assist the appellant in the development of the 
claim decided below.

In Paralyzed Veterans of Am. v. Sec. of Veterans Affairs, 345 
F.3d 1334, 1344-47 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (CAFC) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec. of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (Reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the letter issued to the appellant in August 2001 that 
discussed the requirements of the VCAA, the RO requested that 
she submit information identifying pertinent evidence, or the 
evidence itself, to the RO within 60 days.  However, 
provisions of the Veterans Benefits Act of 2003 now allow VA 
to complete decisions prior to the one year appeal period 
under 38 U.S.C.A. § 5103(b)(1).  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651 (Dec. 16, 
2003) (to be codified at 38 U.S.C. § 5103(b)(3)).  This 
provision was made retroactively effective from November 9, 
2000.  Id. at § 701(c).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In the current 
case, there is no indication that any further development, or 
lack thereof, would change the outcome of this appeal.  The 
available service medical records have been obtained and all 
identified private treatment evidence has been obtained or 
has been reported as unavailable.  As discussed above, a 
medical opinion in this case is not warranted.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection for the Cause of Death

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury suffered, or 
disease contracted, in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  For a veteran who has served 
during a period of war, and anemia, bronchiectasis, 
nephritis, dysentery, or malaria has become manifest to a 
degree of ten percent disabling within one year (or 
tuberculosis within three years) of his or her separation 
from active military service; such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), (4), 3.309(a), 
(b).  This presumption is rebuttable by affirmative evidence 
to the contrary.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

VA has received contentions and sworn testimony from the 
appellant that the veteran's anemia significantly contributed 
to the cause of his death and had been incurred as a result 
of his military service.  It was argued that the veteran had 
incurred malaria during active military service and this 
disorder had resulted in chronic anemia.  Although a lay 
person is competent to testify as to his or her experiences 
and symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The appellant has also contended that the veteran was a POW 
during his active service with the U. S. Armed Forces in 
World War II.  Eligibility for VA benefits is governed by 
statutory and regulatory law, which defines an individual's 
legal status as a veteran of active military, naval or air 
service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 
3.6.  Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes as authorized by 
38 U.S.C.A. § 107 and 38 C.F.R. § 3.40.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding nonservice-connected 
death pension benefits.  38 U.S.C.A. § 107(a).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces." Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

In the present case, the U.S. Army confirmed in February 1978 
that the veteran had active military service for VA purposes 
(that is, recognized guerrilla service) from August to 
November 1942, and from January 1945 to June 1946.  The 
service department did not indicate that the veteran had been 
held a POW during World War II.  In support of her claim, the 
appellant submitted an oath of allegiance given to the 
Japanese occupation forces that the veteran was allegedly 
forced to sign in order to be released from captivity.  
However, the service department's determination that the 
veteran had recognized guerrilla service, but no status as a 
POW, is binding on VA.  38 C.F.R. § 3.203; see Duro, 2 Vet. 
App. at 532.  As the veteran did not have the recognized 
service as a POW, presumptive service connection provisions 
at 38 C.F.R. §§ 3.307(a)(5) and 3.309(c) are not applicable 
to this case.

The service medical records included a comprehensive physical 
examination of July 1945.  This examiner found the veteran 
unfit for military service due to defective vision and 
nephritis (subacute); however, it was noted that no 
laboratory examinations, including urinalysis, were 
performed.  The veteran's lungs (to include a chest X-ray) 
were reported to be normal.  A separation examination of 
October 1946 reported no defects and his chest X-ray was 
noted to be "fluoroscopically healthy."  Urinalysis was 
negative, and examination of the genitourinary system was 
normal.  Blood serology was also normal.  A military medical 
record of November 1946 reported a diagnosis of malaria; the 
veteran was discharged to duty one week later.  

A private hospital prepared (presumably in 1947) a 
Certificate of Treatment that reported the veteran had been 
hospitalized in January 1947 for Koch's pulmonary pneumonia, 
pulmonary tuberculosis, malaria, dysentery, avitaminosis, and 
malnutrition.  A medical certificate indicated that the 
veteran had been hospitalized from May to June 1978 for 
pulmonary tuberculosis (activity undetermined), visual 
defects, and bronchiectasis.  A discharge summary reported 
that the veteran had been hospitalized from May to June 1978 
for complaints of chronic productive cough, weight loss, and 
insomnia that had existed for the previous three years.  The 
final diagnoses were pulmonary tuberculosis and 
bronchiectasis.  

The veteran submitted numerous written statements in which he 
alleged that his experiences during active service, to 
include a period as a POW, had caused pulmonary tuberculosis, 
malaria, nephritis with lumbago, and influenza.  In a 
decision of June 1983, the Board denied entitlement to 
service connection for these disorders.  

A private chest X-ray report dated in November 1983 found 
minimal pulmonary tuberculosis.  A letter from a private 
physician dated in July 1986 reported that the veteran had 
experienced weight loss, cough, anorexia, and body weakness 
for the previous four years.  The diagnosis was moderately 
severe Koch's pulmonary with malnutrition.  The veteran's 
death certificate indicates that he died on June [redacted], 1987.  
His immediate cause of death was Koch's pulmonary pneumonia.  
Another significant condition contributing to death was 
anemia.

A Medical Certificate dated in September 2001 from a private 
hospital indicated that the veteran had been treated at this 
facility in April 1986 for "Kock's" pulmonary pneumonia.  A 
private physician's letter received in November 2001 reported 
that the hospital records from the veteran's terminal stay in 
June 1987 had been destroyed.  However, this physician 
indicated that he had treated the veteran for the last ten 
years of his life and remembered his symptoms included cough, 
difficulty breathing and expectoration, body weakness, and 
dizziness.  The diagnoses were advanced Koch's pulmonary, 
advanced pulmonary tuberculosis, anemia, and severe 
pneumonia.  

The appellant's representative reported in February 2003 that 
based upon his research in Encyclopedia Americana 
Publication, there was a link between malaria and anemia.

The Board acknowledges that the veteran was diagnosed with 
nephritis during his military service in July 1945.  However, 
this diagnosis is not supported by any laboratory or 
diagnostic testing and appears to have been ruled out on a 
subsequent examination in October 1946.  Subsequent to his 
military service, the veteran never again received a 
diagnosis of nephritis.  Regardless, there is no medical 
evidence that this disorder resulted, or in any way 
contributed to the veteran's death.  

In addition, the veteran was diagnosed with malaria, 
dysentery, and tuberculosis during presumptive periods after 
his separation from the military.  However, the available 
medical evidence only notes periods of hospitalization and 
diagnoses.  The veteran's actual treatment records are not 
available, and this contemporaneous evidence fails to provide 
any information on the severity or symptoms associated with 
these diagnoses.  While the veteran filed claims for service 
connection for these disorders during his lifetime, he failed 
to provide any detailed information on symptomatology of 
these disorders.  As the veteran's spouse did not wed the 
veteran until July 1952, years after these conditions were 
diagnosed, her reports of symptomatology would lack 
credibility since she could not actually witness the 
symptomatology.  Treating physicians provided the first 
report of actual symptomatology in 1978 and 1986.  The noted 
symptomatology was reported to have begun only a few years 
earlier.  Without lay or medical evidence regarding the 
veteran's symptoms or the severity of these disorders during 
the presumptive periods in question, there is no probative 
evidence that shows these disorders resulted in a compensable 
(10 percent) evaluation under the appropriate diagnostic 
codes.  See 38 C.F.R. § 4.88b, Diagnostic Code 6304 (A 
compensable evaluation for malaria requires relapse of 
symptomatology with confirmation of the presence of malarial 
parasites in blood smears); 38 C.F.R. § 4.97, Diagnostic 
Codes 6701-28 (A compensable evaluation for tuberculosis 
requires evidence of moderately advanced lesions with 
continued disability from emphysema, dyspnea, impairment of 
health, etc.); and 38 C.F.R. § 4.114, Diagnostic Code 7322 (A 
compensable evaluation for dysentery requires moderate 
symptoms (anemia, malnutrition, liver abscesses, general 
debility, etc.) with infrequent exacerbation).  Regardless, 
there is no competent medical evidence of record suggesting 
that malaria, tuberculosis, or dysentery resulted, or in any 
way contributed to the veteran's death.  

In addition, the available private medical evidence from 1947 
is insufficient to be accepted by VA as a confirmed diagnosis 
of active tuberculosis.  Regulation at 38 C.F.R. § 3.374(c) 
mandates that diagnoses of active pulmonary tuberculosis by 
private physicians on the basis of their examination, 
observation or treatment will not be accepted to show the 
disease was initially manifested after discharge from active 
service unless confirmed by acceptable clinical, X-ray or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  
While the veteran was hospitalized during January 1947 for 
tuberculosis, the medical certificate discussing this 
hospitalization fails to provide any evidence regarding the 
clinical, X-ray, or laboratory studies, or hospital 
observation or treatment that was used to determine this 
diagnosis.  Without such objective medical evidence, the 
provisions of 38 C.F.R. § 3.374(c) prohibit VA from granting 
service connection for tuberculosis solely on the basis of a 
private medical diagnosis.

According to the Court's holding in Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991), a VA adjudicator cannot base a 
decision on his or her own unsubstantiated medical opinion.  
The Board's analysis above is not based on its own medical 
opinion.  Instead, the Board has reviewed that 
contemporaneous medical evidence (that is, the actual medical 
reports from his military service and the applicable 
presumptive periods) in connection with the lay evidence and 
established criteria for evaluating the noted disabilities.  
This legal criteria and the available evidence does not 
establish that service connection is warranted for malaria, 
nephritis, dysentery, or tuberculosis, or that these 
conditions were related to the veteran's death.

The veteran had also been diagnosed with bronchiectasis.  
However, this diagnosis was not rendered until 1978, decades 
after the veteran's release from active military service with 
the U. S. Armed Forces.  There is no medical evidence or 
opinion that has linked this disorder with the veteran's 
military service or as a cause of, or contribution to, his 
death.

The only medical opinion on the cause of the veteran's death 
was reported on his death certificate.  The only conditions 
associated with his death were Koch's pulmonary pneumonia and 
anemia.  Neither of these disorders has been associated with 
the veteran's military service by any competent medical 
opinion.  As noted above, neither disorder is linked by 
medical evidence to his recognized period of active service.  
Upon examination in October 1946, chest x-rays and blood 
serology were normal.

Concerning the appellant's representative's statement that 
anemia is linked to malaria, as noted above, the legal 
criteria and the available evidence does not establish that 
service connection is warranted for malaria.  In any event, 
to the extent that the representative is attempting to 
extrapolate from an encyclopedia that the veteran developed 
anemia as a result of malaria, such extrapolation would 
constitute nothing more that an unsubstantiated medical 
opinion by a lay person rather than a conclusion based on the 
medical evidence of record.  Colvin, supra; see also Sacks v. 
West, 11 Vet. App. 314 (1998).  The representative has 
referenced an encyclopedia, which does not amount to 
statements conveying sound medical principles found in 
medical treatises or statements contained in authoritative 
writings such as medical and scientific articles and research 
reports or analyses.  See 38 C.F.R. § 3.159(a)(1).  

In sum, the probative medical evidence does not establish 
that the causes of the veteran's death were incurred or 
aggravated during his military service or within any 
applicable presumptive period.  Accordingly, the 
preponderance of the evidence is against the claim for 
entitlement to service connection for the cause of the 
veteran's death and the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



